



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Shuman, 2021 ONCA 638

DATE: 20210920

DOCKET: C66257

Doherty, Gillese and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Shuman

Appellant

Stephen
    Proudlove, for the appellant

Gregory Furmaniuk, for the respondent

Heard: September 17, 2021 by video conference

On appeal from the sentence imposed on July 25, 2017, by
    Justice Cynthia Johnston of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant pleaded guilty to seven counts of robbery with a firearm arising
    from bank robberies he committed in Ontario between 2010 and 2015. At the
    sentencing hearing, the parties agreed that the sentences should run
    concurrently because otherwise the appellant would have been sentenced to 28
    years, given the four-year mandatory minimum. He was sentenced to 15 years in
    prison, less credit for pre-sentence custody.

[2]

The appellant raises two issues on his sentence appeal and argues that a
    global sentence of 12-13 years is appropriate. He submits that:

1.

the 15-year sentence is outside the sentencing range for these offences
    and demonstrably unfit; and

2.

the reasons for sentence are insufficient because the sentencing judge
    did not (a) explain why 15 years was the appropriate sentence, (b) explain how
    she apportioned the 15 years, or (c) mention the totality principle.

[3]

We accept neither submission. We see no error on the part of the sentencing
    judge.

[4]

In respect of the submission that the sentence is demonstrably unfit, we
    begin by noting that it is not far off that sought by the appellant on appeal.
    In any event, the sentence is fit. Deterrence and denunciation were paramount
    for these serious offences that traumatized innocent, vulnerable and unsuspecting
    bank employees, and the community more broadly.

[5]

Nor do we accept the complaints levied against the adequacy of the reasons
    for sentence. Those reasons leave no room for doubt as to how and why the sentencing
    judge arrived at the 15-year sentence. She carefully set out the facts, applicable
    legal principles, nature of the offences, and the appellants circumstances. She
    then noted the following aggravating factors: the robberies were sophisticated,
    planned and premeditated; the appellant used intimidation and threats of
    violence against vulnerable bank employees; he brandished a handgun on each
    occasion; in some of the robberies, he confined bank employees to locked rooms
    or bank vaults after he fled; and, he had a history of committing bank
    robberies, having been convicted in the United States of 14 bank robberies in
    Florida and Tennessee, for which he was sentenced to 12 years imprisonment.
    The sentencing judge also expressed significant doubt that the appellant was
    remorseful or appreciated the gravity of his actions and their significant impact
    on the victims and community. The sentencing judge also identified the
    mitigating factors: the appellant pleaded guilty on the eve of trial; he used a
    pellet gun  not a handgun  in the commission of the offences; he did not use
    gratuitous violence in committing the robberies; on occasion, he waited until
    civilians left the bank before robbing it; and, he agreed that 100,000 Euros
    seized from his apartment were robbery proceeds and should be used toward
    restitution.

[6]

Further, the sentencing judge was clearly alive to the totality
    principle. While the Crown sought a penitentiary sentence of 17 ½ years and the
    defence sought a sentence of 10 years, both parties asked for concurrent
    sentences to avoid a 28-year sentence given the four-year mandatory minimum. There
    was no need for the sentencing judge to break down the global sentence because,
    as the defence conceded at the time of sentencing, all counts were identical
    and the appropriate outcome was concurrent sentences.

DISPOSITION

[7]

Accordingly, leave to appeal sentence is granted but the appeal
    is dismissed.

Doherty J.A.

E.E. Gillese J.A.

Grant Huscroft J.A.


